DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statements submitted on November 4, 2021, November 19, 2021 & December 21, 2021, were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park [US 8,765,247].  Park teaches of a vacuum adiabatic body (fig. 7), comprising: a As to Claim 2, the at least first and second bars have a same length (shown).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-9, 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017-023094 in view of Yoon et al., [US 2012/0128920].  WO`094 teaches of a vacuum adiabatic body (fig. 3a), comprising: a first plate (10) defining at least a portion of a wall for a first space; a second plate (20) defining at least a portion of a wall for a second space having a second temperature different from a first temperature of the first space (interior vs ambient temperature); a sealing (60, 61) that seals the first plate and the second plate to provide a third space having a third temperature between the first temperature and the second temperature, wherein the third space is a vacuum space (defined as a vacuum space part); a support (30 + 32) that maintains the third space; a heat resistance unit (different (32)) that reduces a heat transfer amount between the first plate and the second plate; and an exhaust port (40) through which a gas (air) of the third space is exhausted, wherein the support comprises: a main support (32) having a two-dimensional planar structure (plate shape) and crossing the third space; at least one first bar (one bar (31)) and at least one second bar (different bar (31)) associated with the main support and extend toward the first plate and the second plate, respectively (note fig. 3a).  WO`094 teaches applicant’s basic inventive claimed body as outlined {mapped} above, but does not show the bars extending from sides of the support toward the plates where the bars have a length less than a half of a width of the third space [WO`094 shows the bars extending through the main support and therefore have a length that would be equal to the width of the third space].  Yoon is cited as an evidence reference for the known use of having first bars (upper 190) and second bars (lower 190) on opposite sides of a main support (170) where the bars have a length that is less than a half of a width of a space (A+B) within a body (110) in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of WO`094 so as to utilize plural short rods along sides of a main support, as opposed to a singular rod that extends through the main support, in view of Yoon’s teaching because this alternative arrangement would enhance the versatility of WO`094’s device since the addition of half sized bars that do not extend through the main support would provide increased heat resistance since the bars can be positioned on either side of the support in a crisscross manner, whereby the bars do not overlap each other (above and below the support) and a heat transmission path is lengthened as a result of an increase in heat resistance.  Regarding Claim 2, as modified, the first bar and the second bar have a same length (shown – fig. 3 of Yoon).  Regarding Claim 8, as modified, the heat resistance unit comprises at least one radiation resistance sheet (one of the (32’s)) disposed in the third space, and wherein the at least one radiation resistance sheet is supported by at least one of the first bar or the second bar (fig. 3(a)).  Regarding Claim 9, as modified, WO`094 teaches applicant’s basic inventive claimed body as previously outlined, including at least one circular opening having an inner edge that contacts one of the bars; but does not show the opening as being cross-shaped.  As to the shape of the opening, the position is taken that it would have been an obvious matter of personal preference to vary the shape or size of an element depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art as dependent upon the needs and/or preferences of the designer.  Regarding Claim 17, as modified, a planarization plate (one of the (35’s) for instance) that prevents the first and second plates from being bent is disposed between the first bar and the second bar and the first plate and the second plate, respectively.  Regarding Claim 18, as modified, the position is taken that the similarly claimed features have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous.  Conversely, the newly recited features within Claim 18 are as follows: main body (2) providing an internal space in which goods are stored; a door (3) configured to open and close the internal space; a refrigeration cycle (cycle disclosed) that supplies cold air to the internal space, the refrigeration cycle comprising: a compressor (4) that compresses a refrigerant (refrigerant); a condenser (5) that condenses the compressed refrigerant; an expansion valve (6) that expands the condensed refrigerant; and an evaporator (7) that evaporates the expanded refrigerant to dissipate heat, wherein the door or the main body comprises a vacuum adiabatic body (fig. 2), along with plural first and second bars. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017-023094 and Yoon et al., and further in view of Jung [US 2013/0105494].  The prior art teaches applicant’s basic WO`094 does not disclose a metal coating on the surfaces of the main support having a low emissivity.  As to the use of metal coatings within a vacuum space, Jung is cited as an evidence reference for the conventionally known technique of applying metal films / coatings upon surfaces (defined as conventional coating or plating of sliver or copper) [0069-0074] within a vacuum space in an analogous art.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a metal coating onto surfaces of the main support in view of Jung’s teaching because this arrangement would enhance the versatility of WO`094’s device by increasing the surface area by which radiant heat transfer within the space is cut off, thereby improving the efficiency of the insulative properties. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Jung [US 2013/0105494].  Park teaches applicant’s basic inventive claimed body as outlined {mapped} above, including the main support having a non-lattice shape; but Park does not disclose a metal coating on the surfaces of the main support having a low emissivity.  As to the use of metal coatings within a vacuum space, Jung is cited as an evidence reference for the conventionally known technique of applying metal films / coatings upon surfaces (defined as conventional coating or plating of sliver or copper) [0069-0074] within a vacuum space in an analogous art.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a metal coating onto surfaces of the main support in view of Jung’s teaching because this arrangement would enhance the versatility of Park’s device by increasing the surface area by which radiant heat transfer within the space is cut off, thereby improving the efficiency of the insulative properties. 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO`094 and Yoon et al., and further in view of JP 2012207682.  The prior art teaches applicant’s basic inventive claimed body, including the use of a sheet base (one of (32) for instance); but does not show the sheet base as having a sheet protrusion.  As to this feature, JP`682 is cited as an evidence reference for the known teaching of placing a sheet base (110) in between two plates (101, 102), where the sheet base includes a sheet protrusion (111).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheet base of WO`094 so as to include a sheet projection in view of JP`682’s teaching because this arrangement would provide additional internal support and stability due to the protrusion making contact with one of the plates while also maintaining the effect of blocking heat transfer.  Regarding Claim 13, as modified, a conduction prevention tool (can be viewed as any of the portions on the sheet base that are parallel to both of the plates – in a manner similar to applicant’s depiction of a conduction prevention tool (341)) is disposed between the at least one radiation resistance sheet, which is self-standing, and the one of the first plate or the second plate to prevent heat conduction from occurring.  

Response to Arguments
Applicant's arguments filed December 8, 2021 have been fully considered but they are not persuasive with regards to Park.  Upon review, the position is taken that Park still defines over the claimed subject matter as amended.  The aspect of the bars having a length less than a half of a width of the third space is not deemed sufficient to obviate the mapping of Park as outlined in the current rejection.
Applicant’s arguments with respect to the rejection of the claims under WO`094 have been considered, but are moot because the arguments do not apply to the combination of references, as mapped, within the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




JOH
December 30, 2021

/James O Hansen/Primary Examiner, Art Unit 3637